Citation Nr: 1016438	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-11 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The appellant has served as a member of the Army National 
Guard, to include a period of active duty for training 
(ACDUTRA) from March 1965 to September 1965.  Service 
connection is in effect for various disabilities related to 
the appellant's period of ACDUTRA.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision in which the RO, inter 
alia, denied service connection for PTSD.  In September 2006, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in February 2007, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 2007.

For the reason expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).

The Board notes that the Veteran has been diagnosed with 
PTSD, as reflected in VA outpatient treatment records.  The 
Veteran has not specifically alleged, and the evidence does 
not suggest, that he engaged in combat with the enemy or that 
any of his alleged stressors were combat related.  
Accordingly, he cannot establish the occurrence of a stressor 
on the basis of his assertions, alone; rather, credible 
evidence corroborating the occurrence of at least one of his 
claimed in-service stressors is required.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993); Doran v. Brown, 6 Vet. App. 283, 289-290 
(1994).

The Board notes that, 38 C.F.R. § 3.159(c)(2)(i) provides 
that "[i]n the case of records requested to corroborate a 
claimed stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records."  VA's Adjudication 
Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, 14(d) (Sept. 29, 2006), states that, "at a 
minimum, the Veteran must provide the following: a stressor 
that can be documented, the location where the incident took 
place, the approximate date (within a two-month period) of 
the incident, and the unit of assignment at the time the 
stressful event occurred" (emphasis added).

In various written statements, the Veteran described his only 
identified stressor as witnessing an artillery explosion 
during training at Fort Sill, Oklahoma, in which seven troops 
in a unit adjacent to his battery were killed.  He stated 
that this event happened in August 1965.

In December 2004, the RO obtained the Veteran's personnel 
file from the Personnel Information Exchange System.  
Although the records failed to show any stressors or medals 
that would support a claim for PTSD, his assigned unit, as 
well as other batteries assigned to training at Fort Sill in 
August 1965, was identified.

In a September 2008 letter, the RO requested that the Veteran 
provide more details about his stressor, including the names 
of those killed.  The Veteran failed to respond to this 
letter.

In a September 2008 letter, the RO contacted Fort Sill's 
historical research center in an attempt to independently 
corroborate the occurrence of the Veteran's claimed stressor.  
The RO requested copies of any reports, newspaper articles, 
or other media relating to the incident.  A return response 
from Fort Sill in October 2008 noted that the historical 
research center did not have any information pertaining to 
this incident in its reference collections.  The 
director/curator suggested that the RO contact the Public 
Affairs Office at Fort Sill and/or its newspaper files.

In an August 2009 e-mail, the RO contacted the Public Affairs 
Office at Fort Sill for information about the Veteran's 
stressor.  No response was received.  In a December 2009 
request to the Joint Service Records Research Center (JSRRC), 
the RO again attempted to verify the occurrence of the 
Veteran's claimed stressor.  In its request, the RO noted 
that the Veteran was assigned to active duty for training, 
Fort Sill, and that he alleged that seven troops were killed 
in an adjacent battery group from an artillery explosion that 
occurred in August 1965.  In a response later that month, the 
JSRRC indicated that it was unable to document the stated 
stressor.  The JSRRC researched the Facts on File Yearbook 
for 1965, and it did not document any incident in which seven 
troops were killed by an artillery gun explosion on Ft. Sill.  
In order to provide further research, however, the JSRRC 
requested additional information, to include the Veteran's 
unit of assignment, as "active duty for training" was not a 
proper unit of assignment.  The claims file reflects no other 
action taken by the RO to attempt to independently verify any 
in-service stressor, to include providing the JSRRC with the 
Veteran's proper unit of assignment.

In January 2010, the RO filed a Memorandum of a Formal 
Finding on a Lack of Information Required to Verify Stressors 
in Connection to the PTSD Claim with the file.

In view of the JSRRC's response-to particularly include that 
it needed the Veteran's unit of assignment to conduct further 
research-the Board finds that further action in this regard 
is warranted because the Veteran's unit of assignment is 
known.  The unit names of adjacent batteries are also of 
record.

Accordingly, on remand, the RO should undertake necessary 
development to attempt to verify the Veteran's alleged 
stressful experience relating to the claimed artillery 
explosion, to specifically include through the JSRRC and any 
other sources, as appropriate.  Any additional action 
necessary for independent verification of the reported 
verifiable stressors, to include follow-up action requested 
by the contacted entity, should be accomplished.  If the 
search for corroborating evidence leads to negative results, 
the RO should notify the Veteran of this fact, explaining the 
efforts taken, and describing further action (if any) to be 
taken.

Further, the Board notes that the record includes a December 
2004 VA treatment record, reflecting a diagnosis of PTSD.  
The Board points out, however, that an essential criterion 
for service connection for PTSD is a link between the 
Veteran's PTSD and the verified in-service stressor.  See 
38 C.F.R. § 3.304(f).  Hence, in the event that the RO 
determines that the record establishes the existence of the 
reported stressor, the RO should arrange for the Veteran to 
undergo VA examination, by a psychiatrist or psychologist, at 
an appropriate VA medical facility, to obtain medical 
information as to whether he has PTSD as a result of the 
verified stressor, because a link between his PTSD and a 
verified stressor has not yet been established.

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in 
denial of the claim for service connection for PTSD (as the 
original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

While the matter is on remand, and prior to arranging for the 
Veteran to undergo further examination, the RO should also 
obtain and associate with the claims file all outstanding VA 
treatment records.  The claims file includes VA outpatient 
treatment records from the Richmond VA Medical Center (VAMC) 
dated through January 2010.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain any records of treatment for PTSD from the 
Richmond VAMC since January 2009, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

The Board also finds that further notification action 
regarding the claim remaining on appeal is warranted.  
Pertinent to the claim on appeal, in a December 2004 pre-
rating letter, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  However, the Board notes that the Veteran 
has not been provided specific notice regarding VA's 
assignment of disability ratings and effective dates (in the 
event that the claim for service connection is granted), and 
action by the RO is required to satisfy the provisions of the 
Veterans Claim Act of 2000 (VCAA).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Therefore, to ensure that all due process requirements are 
met, the RO should, though a VCAA-compliant letter, give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The letter should 
inform the Veteran of the information and evidence necessary 
to substantiate his claim for service connection for PTSD, 
and should specify what evidence VA will provide and what 
evidence the Veteran is to provide.  The RO should also 
ensure that its notice to the Veteran meets the requirements 
of the decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the letter should explain to the 
Veteran that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

As a final matter, the Board notes that, in his substantive 
appeal, the Veteran marked a box indicating that he was only 
appealing the issues of service connection for PTSD and 
incontinence [of the bladder].  That fact-along with the 
facts that service connection for incontinence of the bladder 
was ultimately awarded, and that, thereafter, the Veteran's 
representative presented argument only on the PTSD claim-
strongly indicates that only the matter of service connection 
for PTSD remains on appeal.  However, the Board's careful 
review of the claims file revealed that, in the argument 
section of his VAF-9, the Veteran referred to diabetes and 
hypertension.  To ensure that the Board addresses all issues 
that the Veteran intended to appeal, while this matter is on 
remand, the RO should clarify whether the Veteran intended to 
perfect an appeal of the RO's denial of the claims for 
service connection for diabetes and/or for hypertension 
(addressed in the February 2007 statement of the case).


Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should clarify whether the 
Veteran intended to perfect an appeal of 
the RO's denial of the claims for service 
connection for diabetes and/or 
hypertension.  If so, proper development 
should be completed, as necessary.

2.  The RO should obtain from the Richmond 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the Veteran 
(since January 2010).  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards to requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

3.  The RO should furnish to the Veteran 
and his representative VCAA-compliant 
notice pertinent to the claim for service 
connection for PTSD.  The RO should 
explain how to establish entitlement to 
service connection, as well as the 
evidence that will be obtained by VA and 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.  The RO 
should request that the Veteran provide 
information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above), particularly as regards 
disability ratings and effective dates, as 
appropriate.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  The RO should undertake necessary 
action to attempt to independently verify 
the occurrence of the Veteran's alleged 
stressor relating to PTSD, to particularly 
include contact with the JSRRC (and other 
appropriate source(s)).  The Veteran's 
unit information (Battery F, 4th Training 
Battalion), as well as the unit 
information for adjacent batteries 
(Battery D, 1st Training Battalion; 
Battery D, 3d Training Battalion; Battery 
A, 4th Training Battalion; Battery A; 7th 
Training Battalion; Battery C, 7th 
Training Battalion), should be provided to 
the JSRRC.  Any additional action 
necessary for independent verification of 
the stressor, to include follow-up action 
requested by the contacted entity, should 
be accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the Veteran 
and afford him the opportunity to respond.  
The RO should also follow up on any 
additional action suggested by the JSRRC.

6.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, the 
RO should prepare a report detailing the 
occurrence of any specific in-service 
stressful experience deemed established by 
the record.  This report is then to be 
added to the Veteran's claims file.  If 
the occurrence of no claimed in-service 
stressful experience is verified, then the 
RO should so state in its report, skip the 
development requested in paragraphs 6 and 
7, below, and proceed with paragraph 8.  

7.  If, and only if, evidence 
corroborating the occurrence of the 
aforementioned in-service stressful 
experience is received, the RO should 
arrange for the Veteran to undergo VA 
examination, by a psychiatrist or 
psychologist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented psychiatric 
history and assertions.  All tests and 
studies, to include psychological testing, 
if deemed warranted, should be 
accomplished, and all clinical findings 
should be reported in detail.

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event may be considered for the 
purpose of determining whether exposure to 
such in-service event has resulted in 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the verified stressor.  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.  

8.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence (to 
particularly include all that added to the 
record since the RO's last adjudication of 
the claim) and legal authority.

11.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.



The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


